Citation Nr: 0030022	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-03 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 17, 1997, 
for an total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to 
August 1965.

The instant appeal arose from a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which granted a claim for TDIU with 
an effective date of March 17, 1997.  The veteran appeared at 
a hearing before RO personnel in July 1999 and at a Video 
Conference hearing before the undersigned member of the Board 
of Veterans' Appeals (Board) in August 2000 wherein he agreed 
that the earlier effective date issue was the only issue on 
appeal.  


FINDINGS OF FACT

1.  The veteran was last discharged from active service in 
August 1965.

2.  On June 27, 1996, the veteran first filed a claim for 
service connection for PTSD.

3.  An April 1997 rating decision granted service connection 
for PTSD, effective from June 27, 1996, and the determination 
as to the effective date is final.

4.  The veteran first filed an informal claim for TDIU on May 
30, 1997.

5.  The veteran has been unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability since at least June 27, 1996.


CONCLUSION OF LAW

The proper effective date to be assigned for the award of 
TDIU is June 26, 1996.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.400, 4.3, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has had post-traumatic stress 
disorder (PTSD) for many years; therefore, he believes an 
earlier effective date is warranted.  He asserts that 
although he was only recently diagnosed with PTSD, it is the 
true root of all his problems, and was for years incorrectly 
diagnosed as a personality disorder.  He testified during his 
hearings that the proper effective date for TDIU would be 
1980 or 1982 as that was the time he had a nervous breakdown 
and was told he would not work again.  He stated that he has 
not worked since 1980 and that he began receiving Social 
Security Administration (SSA) disability benefits in the 
early 1980s.

As an initial matter, the Board finds that the veteran has 
presented a valid claim.  VA has a duty to assist the veteran 
to develop facts in support of his claim.  See generally 
38 C.F.R. § 3.103 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  All necessary development was performed.  The 
veteran has undergone several VA examinations and diagnostic 
testing.  He has also testified at two hearings.  In 
addition, VA and private treatment records, lay statements, 
and written statements from private physicians have been 
associated with the claims folder.  He has not asserted that 
there are any missing, relevant records.  For these reasons, 
the Board finds that VA's duty to assist him has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  
Regardless, in light of the favorable outcome of this claim, 
the Board finds that the veteran is not prejudiced by its 
review of the claim on the basis of the current record.  See 
Allday v. Brown, 7 Vet. App. 517, 530 (1995) (the duty to 
assist does not extend to seeking records that would make no 
difference in the outcome of this appeal).  A disposition on 
the merits is now in order.  

The general rule with regard to the effective date of an 
award based on an original claim for VA benefits is that the 
effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400 (1999).  An exception to that rule 
applies only when an application for benefits is received 
within one year from the date of the veteran's discharge or 
release from service.  In that situation, the effective date 
of the award is made retroactive to "the day following the 
date of discharge or release . . . ."  38 U.S.C.A. 
§ 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2) (1999).

In the present case, the veteran did not file a claim of 
entitlement to VA disability benefits for PTSD within one 
year of his discharge from service.  The record shows that he 
was last discharged from service in August 1965, and that he 
filed a claim of service connection for a psychiatric 
disorder in February 1981.  That claim was denied in July 
1981, an appeal to that decision was not perfected, and a 
claim of service connection for PTSD was not thereafter 
received by VA until June 27, 1996.  He was awarded service 
connection for PTSD in an April 1997 rating decision, 
effective June 27, 1996.  He did not appeal the effective 
date of the grant of service connection for PTSD.  The Board 
notes that PTSD is the veteran's sole service-connected 
disability.  Consequently, the effective date of the award of 
TDIU can be no earlier than June 27, 1996.  Id. 

In this regard, the Board notes that "if the veteran has a 
certain level of schedular rating for a service-connected 
disability or disabilities and 'if the veteran presents 
evidence that he is unable to secure a substantially gainful 
occupation as a result of a service-connected disability, he 
may be entitled to a TDIU rating [pursuant to 38 C.F.R. 
§ 4.16(a) (1998)]', which is a 100% rating.  Coyalong v. 
West, 12 Vet. App. 524, 531 (1999) (citing Norris (Robert) v. 
West, 12 Vet. App. 413, 417-18 (1999)). 

The effective date of an award for an increased disability 
rating such as TDIU is the earliest date when it is 
ascertainable that an increase in disability occurred, if the 
application for an increase is received within one year from 
the date of increase.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
see Hurd v. West, 13 Vet. App. 449 (2000); Hazan v. Gober, 10 
Vet. App. 511 (1997).  

The VA application process recognizes formal and informal 
claims.  38 C.F.R. §§ 3.151, 3.155 (1999).  The VA 
regulations state that an informal claim for benefits 
"will" be initiated by a report of examination or 
hospitalization for previously established service-connected 
disabilities.  38 C.F.R. § 3.157(b)(1) (1999).  Specifically,

(b) Once a formal claim for pension or 
compensation has been allowed or a formal 
claim for compensation disallowed for the 
reason that the service-connected 
disability is not compensable in degree, 
receipt of one of the following will be 
accepted as an informal claim for 
increased benefits or an informal claim 
to reopen. 

(1) Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services. The date 
of outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of a claim.

38 C.F.R. § 3.157(b)(1) (1999); see also Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992) (holding VA medical 
examination report constituted an informal claim for TDIU). 

"The [United States Court of Appeals for Veterans Claims] 
Court has held that if VA does not forward a formal 
application form to a claimant who has presented an informal 
claim under § 3.155(a), the one-year period for filing a 
formal application is not triggered, and the 'informal claim 
must be accepted as the application for purposes of 
establishing the effective date under 38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (1999).'"  
Norris, 12 Vet. App. at 417 (citing Quarles v. Derwinski, 3 
Vet. App. 129, 137 (1992); Hamilton v. Brown, 4 Vet. App. 
528, 544-45 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994)). 

In this case, a formal claim for compensation was first 
allowed in an April 1997 rating decision which granted 
service connection for PTSD, the veteran's only service-
connected disability.  A review of subsequent VA treatment 
records includes a May 30, 1997, vocational evaluation 
performed by a counseling psychologist.  The psychologist 
concluded:

Based on a review of the vets. medical 
records and the present evaluation, the 
severity of his symptoms limits his 
ability to remember and to process work 
procedures and instructions.  In 
addition, the emotional lability prevents 
him from getting along with co-workers 
without distracting them or exhibiting 
behavioral extremes.  These psychiatric 
problems prevent this vet. from being 
able to meet the demands of work on a 
sustained basis in a competitive work 
environment.  These severe symptoms have 
been present for over 12 consecutive 
months, and are chronic in nature with a 
poor prognosis for improvement.  Vet. is 
also not feasible for vocational 
rehabilitation due to the severity of his 
psychiatric problems (PTSD) and the poor 
prognosis for recovery.   

The Board concludes that this report is an informal claim for 
TDIU as it must be read in the context of an October 1996 VA 
discharge summary which found that the veteran was "never 
employable"; an August 1996 VA discharge summary which noted 
"EMPLOYABILITY:  Veteran is completely disabled by his 
emotional problems and is on Social Security disability due 
to his emotional problems"; and a June 1996 VA discharge 
summary which noted "EMPLOYABILITY STATEMENT:  In term[s] of 
psychiatric standpoint, patient is assessed as unable to work 
at this time."

Thus, the date of application for TDIU is May 30, 1997.  
Under 38 U.S.C.A. § 5110(b)(2) (West 1991), the next question 
is whether it was ascertainable that an increase in 
disability which would warrant entitlement to TDIU occurred 
within one year prior to the date of application, May 30, 
1997.  However, as noted above, the effective date of the 
award of TDIU can be no earlier than June 27, 1996.  Thus, 
the operative question is whether and when, on or subsequent 
to June 27, 1996, did the facts demonstrate that the veteran 
was entitled to TDIU.  

Based upon a thorough review of the record, the Board finds 
that the evidence is at least in equipoise as to whether the 
veteran has been unable to obtain or retain employment due to 
PTSD since at least June 27, 1996.  As noted above, VA 
treatment records dated from June 1996 to March 1997 
repeatedly found the veteran unemployable due to his 
psychiatric problems, primarily PTSD.  While his medical 
history shows that he has been diagnosed with nonservice-
connected psychiatric problems, the Board reaches its 
conclusion based on the fact that the records primarily 
attribute his unemployability to PTSD.  The August and 
October 1996 discharge summaries which found he was 
unemployable show PTSD as the only active Axis I diagnosis.  
Further, the June 1996 opinion which found he was 
unemployable diagnosed "Rule out PTSD" as an Axis I 
diagnosis.  These conclusions, in combination with the May 
1997 vocational evaluation report which stated, in essence, 
that the veteran had been unemployable due to PTSD for over a 
year, support a finding that the veteran has been unable to 
obtain or retain employment due to PTSD since at least June 
27, 1996. 

Consequently, and because the veteran did not file a claim of 
service connection for PTSD until June 27, 1996, the Board 
finds that June 27, 1996, is the first date on which the 
veteran became entitled to TDIU.  See 38 U.S.C.A. § 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (1999).


ORDER

An effective date of June 27, 1996, is assigned for the award 
of TDIU, subject to the law and regulations governing the 
award of monetary benefits.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals


 



